        Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


                       CIVIL ACTION NO. 2o-11832-RGS


                         HUGUETTE NICOLE YOUNG

                                      v.

                 MAURA HEALEY, ATTORNEY GENERAL



                        MEMORANDUM AND ORDER

                               October 9, 2020

      For the reasons set forth below, the court dismisses this action

pursuant to Federal Rule of Civil Procedure 12(h)(3) for lack of subject

matter jurisdiction.

                               BACKGROUND

      On October 8, 2020, Huguette Nicole Young (“Young”), a resident of

Oregon, filed a pro se complaint seeking declaratory and emergency

injunctive relief.     See Complaint (“Compl”), Docket No. 1.        With her

complaint, Young filed motions for leave to proceed in forma pauperis, for

speedy trial and for leave to file electronically. See Docket Nos. 2-4.
          Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 2 of 7



      Young alleges that she is a “law school graduate[,]” a “well-established

PH.D. biochemist[,] and a “long haul commercial tractor-trailer” driver.1 See

Compl., at ¶ 21. She alleges that Massachusetts’ “COVID-19 Order No. 31

violates [her] First Amendment right of free speech under the United States

Constitution by literally blocking [her] ability to speak audibly and clearly

while wearing a face mask...” Id. at ¶ 2. Young contends that “all public

health emergency declarations must be done on a county by county level”

and that Massachusetts’ “blanket order for the entire state [ ] has no

justification unless and until state health officials can show data in every

county of Massachusetts results in mortality rates significantly above

mortality rates for the seasonal flu.” Id. at ¶ 13.

      Young states that the violation of her rights “will most likely occur

when [she] will be forced to wear a face mask at any Walmart store along I-

90 in Massachusetts, which is where plaintiff has routinely shopped int he

past while working in Massachusetts and which is within the jurisdiction of

this court.” Id. at ¶ 19. Young seeks to have the court “declare COVID-19

Order No. 31 unconstitutional and issue an injunction barring defendant


      1Young states that she lost her “job as a truck driver and (possibly)
[her] ability to make a reasonable living indefinitely in states other than
California [due to suspension of her commercial driver’s license].” See Pl.’s
In Forma Pauperis Motion, Docket No. 2, p. 5.


                                        2
        Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 3 of 7



Maura Healey from enforcing this law in her capacity as attorney general of

Massachusetts ...” Id. at ¶ 17.

                             LEGAL STANDARD

      “‘Federal courts are of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256

(2013) (quoting Kokkonen v. Guardian of Life Ins. Co. of Amer., 511 U.S. 375,

377 (1994)). The court has an independent obligation to inquire, sua sponte,

into its subject matter jurisdiction. Coates v. JP Morgan Chase Bank, NA,

No. 12-11831-RGS, 2012 WL 5398536, at *2 (D. Mass. Nov. 1, 2012); See

Fed.R.Civ.P. 12(h)(3) (“If the court determines at any time that it lacks

subject matter jurisdiction, the court must dismiss the action.”).

      The court lacks subject-matter jurisdiction over a case when a plaintiff

lacks Article III standing. “Under Article III of the Constitution, standing is

a prerequisite to subject matter jurisdiction that [courts] must address, sua

sponte if necessary, when the record reveals a colorable standing issue.”

Rivera v. IRS, 708 F. App'x 508, 513 (10th Cir. 2017). “In essence the

question of standing is whether the litigant is entitled to have the court

decide the merits of the dispute or of particular issues.” Warth v. Seldin, 422

U.S. 490, 498 (1975). To satisfy the case-or-controversy requirement of

Article III, plaintiffs bear the burden of establishing (1) that they have


                                       3
        Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 4 of 7



suffered an “injury-in-fact” that is “concrete and particularized” and “actual

or imminent”; (2) that the injury is “‘fairly traceable’ to the actions of the

defendant”; and (3) that the injury will likely be redressed by a favorable

decision. Bennett v. Spear, 520 U.S. 154, 162 (1997) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). The requirement that

the complaint allege facts showing an injury that is fairly traceable to the

alleged wrongful conduct requires that there “ ‘be a causal connection

between the injury and the conduct complained of,’ ” rather than “ ‘to some

third party's independent action,’ ” Council of Ins. Agents & Brokers v.

Juarbe-Jiménez, 443 F.3d 103, 108 (1st Cir. 2006) (citation omitted).

      Because Young seeks prospective injunctive relief, she must

demonstrate that she “ ‘has sustained or is immediately in danger of

sustaining some direct injury’ ... [that] must be both ‘real and immediate,’

not conjectural' or ‘hypothetical.’ ” City of Los Angeles v. Lyons, 461 U.S. 95,

102 (1983) (concluding that plaintiff subject to illegal arrest procedure made

no showing that he was likely to be arrested and subjected to illegal

procedure again).

      It is not enough for Young to assert that she could be subjected in the

future to the effects of an allegedly unconstitutional mandate: the prospect

of harm must have an “immediacy and reality.” Boston's Children First v


                                       4
         Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 5 of 7



Boston School Comm., 183 F. Supp. 2d 392, 394 (D. Mass. 2002) citing

Golden v. Zwickler, 394 U.S. 103, 109 (1969). “[A] federal court may not

entertain a claim by any or all citizens who no more than assert that certain

practices of [government officials] are unconstitutional.” Lyons, 461 U.S. at

111.

       Where, as here, the case is at the pleading stage, Young “bears the

burden of establishing sufficient factual matter to plausibly demonstrate

[her] standing to bring the action” and “[n]either conclusory assertions nor

unfounded speculation can supply the necessary heft.” Hochendoner v.

Genzyme Corp., 823 F.3d 724, 731 (1st Cir. 2016). The court liberally

construes Young’s complaint because she is proceeding pro se. See Haines

v. Kerner, 404 U.S. 519, 520-21 (1972).

                                 DISCUSSION

       Here, Young’s allegations fail to rise to the level required to sustain

Article III standing. Her purported injury is not actual or imminent, but

speculative.    She resides in Oregon and has no plans to travel to

Massachusetts. With the combined loss of her job and commercial driver’s

license, it is unlikely that she will return to Massachusetts.

       In addition to standing, the speculative nature of Young’s allegations

implicates another jurisdictional hurdle—the ripeness requirement.


                                       5
        Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 6 of 7



“Ripeness is a justiciability doctrine designed ‘to prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies.’ ” Nat'l Park Hospitality Ass'n v.

Dep't of the Interior, 538 U.S. 803, 807–08 (2003) (quoting Abbott Labs. v.

Gardner, 387 U.S. 136, 148–149 (1967)). A claim is ripe “only if ... the issues

raised are fit for judicial decision at the time the suit is filed and ... the party

bringing suit will suffer hardship if court consideration is withheld.” Labor

Relations Div. of Constr. Indus. of Mass., Inc. v. Healey, 844 F.3d 318, 326

(1st Cir. 2016) (citation and internal quotation marks omitted).             Here,

Young’s claims are premature as she has not shown that she will suffer

hardship if court consideration is withheld.

      Because plaintiff fails to meet her burden to show jurisdiction, this

action will be dismissed pursuant to Federal Rule of Civil Procedure 12(h)(3).

                                     ORDER

      Based on the foregoing, it is hereby ORDERED

      1. This action is hereby DISMISSED without prejudice pursuant to
         Fed. R. Civ. P. 12(h)(3) for lack of subject matter jurisdiction.


      2. In view of the dismissal of this action for lack of subject jurisdiction,
         no action will be taken on plaintiff’s pending




                                         6
Case 1:20-cv-11832-RGS Document 6 Filed 10/09/20 Page 7 of 7




motions (Docket Nos. 2-4).

                           SO ORDERED.

                           /s/ Richard G. Stearns
                           UNITED STATES DISTRICT JUDGE




                             7
